Dismissed and Opinion Filed February 6, 2013




                                        In The
                                  (nurt uf Auahi
                        3Fiftl! tIu%tntt nf ixa at atta
                                      No. 05-12-00716-CV

                       TMV LLC, DIB/A TRIUNE, Appellant
                                     V.
                   PERMANENT BUILDING SYSTEMS, INC., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-16331

                               MEMORANDUM OPINION
                          Before Justices Bridges, O’Neill, and Murphy
                                   Opinion by Justice O’Neill
       By letter dated May 29, 2012, we notifed appellant the $175 filing fee in this case was

due. We cautioned appellant that failure to file the fee within ten days would result in dismissal

of the appeal. By letter dated August 28, 2012, we informed appellant that the Dallas County

District Clerk’s Office had notified us that the clerk’s record had not been filed in this case

because appellant had not paid the clerk’s fee for the record. We directed appellant to, within ten

days, file verification of payment or written documentation that appellant is entitled to proceed

without payment of costs. We cautioned appellant that failure to file the required documentation

might result in dismissal of the appeal for want of prosecution. To date, appellant has not paid

the filing fee, provided verification that it has paid for the clerk’s record, provided written
documentation that it is entitled to proceed without payment of costs, or otherwise corresponded

with the Court regarding the status of this appeal.

       ‘1 herefon. we dismiss this appcal    See TEX R AP P 42 3(b)



                                                      ‘ifdHAEL J. OE1LL
                                                       JusTicE


120716RP05
                                   Løurt Lif            ‘piah
                        3fiftli Oitrirt øf           ixa      at kitki
                                          JUDGMENT

TMV LLC, D/B/A TRIUNE, Appellant                       On Appeal from the 193rd Judicial District
                                                       Court, Dallas County, Texas
No. O5- I 2OO7 I &CV       V                           Trial Court Cause No. DC-09- 16331,
                                                       Opinion delivered by Justice ONeill.
PERMANENT BUILDING SYSTEMS,                            Justices Bridges and Murphy participating.
INC., Appellee

       In accordance with this Court’s   opinion   of this date, this appeal is IMSMISSEII.

        It is ORDERED that appellee PERMANENT BUILDING SYSTEMS, INC. recover its
costs of this appeal from appellant TMV L.L.C. D/B/A TRIUNE.


Judgment entered this    day of February, 2013.




                                                      JUSTICE